Case 1:21-cv-00314-CKK Document 9-10 Filed 05/04/21 Page 1 of 10




            Exhibit H
   Case 1:21-cv-00314-CKK Document 9-10 Filed 05/04/21 Page 2 of 10




LU: CMB:FP:sgc              OCT 111972             Files
                                                   Mr. Ulman
                                                   Mr. Buxton
                                                   Miss Paff
                                                   Mrs. Gauf

Honorable Antonin Sea$ll
Cheairan, Administrative Conference
     of the United States
726 Jackson Place, N. W1
Washington, D. C. 20506
Dear Mr. Scaliat
     This is     in response to the request of your predecessor
(Roger C. Crasten) for an opinion regprdig the proper inter-
pretation of section 575(b) of Title 5, United States Code.
I a informed that you affil that request. Specifically, we
are asked to determine fixft whether an officer or employee
of the Federal Governmet who is a member of the Council of
the Administrative Confereance is ineligible to continue as a
member upon leaving go    met employment, and second, whether
a nongovernmental member of the Council s ineligible to con-
tinue as * member upon assuming federal employment.         Although
the matter is et free fro doubt, it it s my opinion that where
a member of the Council changes the nature of his employment
status (i.e., from governmant to private, or frem private to
governmatY, he autematically is ieltigible for continued
Council mem"hip,

randumIn of
          reaching this determination, I have emmined the mmo-
            former hairman Jere S. Willias (Mr. Craston's
predecessor), supporting an interpretation contrary to the one
to which Mr. Craton subscribed and to which I now subscribe.
I note also that the question has been the subjeet of various
meetings and exchanges of                between the staffs of the
Administrative Conference aad of this Office.
    Case 1:21-cv-00314-CKK Document 9-10 Filed 05/04/21 Page 3 of 10




     Section 575(b) of title      5, United State     Code, provides
in rel    t part

          The Conference includes a Council coposed of
         the Chairmn of the Conference,      ho is Chaitrma
         of the Cocil, and 10 other mmbers appointed
         by the President, of whom not more thn onehalf
         shall be employees of Federel reulatory agencies
         or Eecutive departments. . .      The term of each
          eb       except the Chairan, is 3 years. . ..
         Howeverte      seri     f         reds
                                             ea   when a
          Schane in his employment status               hi
         in eigible for Council membsi        uander th s


     The answer to the question to which I address mself trns
on the proper interpretation of the   derscored laguage. In
interpreting that l       uage it is helpful to e            e briefly the
makeup of the Counei      and the policy coa    ideations nderlying
section 575(b).

          he section expessly provides that not       oe than one-hal
Q    .     five) of the um       of the Couneil ay be         v    nt
employees. While the legislative hitory leaves considerable
doubt as to the tre  aintent of the drafters, it is clear that
on its face the section does not expressly limit the nefber of
private embe     who my serve on the Council. Sftie there is
no such e     s i at1ttion, Chainm Will am cmceluded that
even thogh a member resins govt                employment, he does
not thereby become      ieligible     to continue member ship on the
Council.

      While some of the axrgumen ts in support of the Willias
position are persnwve, I believe that the better sad Ladeed
the correct interpretation af section 575(b) is that urged by
Mr. C ton      In my view the ntended m ntg of the section
is tt   where a       r f the Co      il changes frm gote     te

                                    e7~k
     Case 1:21-cv-00314-CKK Document 9-10 Filed 05/04/21 Page 4 of 10




employment to private employment or vice versa, he becomes
ineligible for continued service on the Council. 1/

1.   The use in section 575(b) of the language "ineligible for
Council merambership under the conditions of his original appoint-
meat" is both unfortunate and ambiguous; while the language was
originally suggested by the Bureau of the Budget in 1964 during
the consideration of the legislation by the House Judiciary
Counittee, I as unaware of any clear expression by the Bureau
as to its intended effect. There would seem to be two possible
interpretations. Chairman Williams arued that since section
5 75(b) does not specifically limit the number of private repre-
sentatives on the Council, a person serving as a government
member of the Council who thereafter takes a non-govornment
position is not "ineligible" for continued service on the
Couniel. Chairman Creton noted that such a construction of
the word "aneligible"  reads the phrase '"uer  the conditions
of his original appointmeant" out of the section; he argued
that the section imposes instead an implied condition on the
appointment of any Council member-his continued status as
either a goverment employee or a representative of the public.
Without engaging, at least at this point, in semantie discussion
of the "clear" meaning of the phrase, I think it obvious that
resort to the legislative history is appropriate for clarifica-
tion.

2.   There are clear indications in the legislative history of
the Administrative Conference Act that Congress intended see-
tion 575(b) to mandate termination of Council membership upon
a change either from government to private employment, or vice
versa. The primary concern of the Righty-eighth Congress in
its deliberations prior to the enactment of the Act was with
the extent of government visea-vis public representation on
the Council. The bill (S. 1664) that was ultimately passed
by the Senate, and considered by the Rouse Judiciary Committee,

it  I distinguih of course, throughout this opinion between
Government members of the Council, ... , those persons who are
"employees of Federal regulatory agencies or Executive depart.
 ents", and nongoverment     a.,                all other members of
the Council, other than the Chairman

                                   -3-
   Case 1:21-cv-00314-CKK Document 9-10 Filed 05/04/21 Page 5 of 10




placed no liitat as on the composition of the Council; this
is sig ificant because te major onflict during the Senate
and later the Hease proceedings, was over whether there would
be sufficient, or indeed any, particlpation on the Co~ sil by
aa-govnmet mebers. The final verion of the Senate bill
evidenced the wilitgness of the Senate to peait the campoei-
tion of the Co~ eil to be left to the complete discretion of
the President, and it is eruable that it also sanctioned a
Conmil that was to be predoinantly a goverament effort. 2
21 Offitls frM the Burea          of the iudget, appeariag for the
                                     nf eee
Adtinistration, testified that the CoSI     was to be "a
Goverant prog      and Sver mt responibility, and that it
has got to be prepoderatly a Governmnt offort. "ea      app
on S. 164 Soore a SeBo M of the Senste Coma. on the Judicary,
8ath Cong., st S    s.I05 (1963). The original draft of 8. 16
provided that both the Conference and the Council would be cos-
posed "ptpedetatly of Federal offitcals and persoeael." The
American ar Association, however, proposed greater participa-
tion for on-Sover    nt members, and proposed equal representa-
tion on the Couanil by goveramnt and public memb s.a
on S., 166sa,      12512 . In reporting 8. 1664, the Senate
Judiciary Comsttee decided neither to andate government pre-
ponderance nor to specify ratios for government Ltd o   verm- t
 embrs either within the Conference or the Council,           With rTeo-
spect to the ebarhip of the Conference, the Conittee report
called for "sufficient non~age cy pesons . . . to ake possible
effective representation on each org and suborpa of the Com-
ference." It also asuggted the ratio of the 1961-62 temporary
Conference as "a good target."      That ratio was 60 percent from
the government sector ad 40 percent from the               overment
sector. As to the vabership of the Council, the report stated,
"It is likely that Federal officials and personnel will be in
the Sajority on the Coucil at most times . . . but we believe
this should be left to the discret ton of the President at any
perticular tim." S. ep. No. 621, 88th Cong., Ist Sees. 3
(1963). See also eains on S. 1664v gg , 13.
   Case 1:21-cv-00314-CKK Document 9-10 Filed 05/04/21 Page 6 of 10




     The House Judiciary Commttee, believing that the Senate
bill did not sufficiently deal with the question of government
versus public representation, sought to resolve the matter.
The Surea of the Budget had submitted new language which
would have required six of the ten Council members to be em-
ployees of the Federal government. In conjunction with this
provision, the Sureau also introduced the lsaguage providing
for termination of service whenever a change in employment
status would make a member "tneligible under the conditions
of his original appointment."
      While the Judiciary Committee decided to retain the change-
in-employenat provision, it rejected the ratio suggested by
Budget. for a mandate that only a maxims m of five government
   be    was permissible. This change reflected the concern
of the Committee that a-goverment representation on the
Council might be minimal in the absence of an express provision
limiting government memberohip. To assume, however, that in so
drafting the bill the Committee was solely concerned with such
representation is to be oblivious of clear statements to the
contrary in the legisletive history in the Mouse. Indeed, that
history seems to Indicate that the Committee assumed that the
maxiaum number of government members would always be present
on the Council and that it was preferable to limit the number
of government members to five, thereby assuring that non-
goverment representation would be at least five. While it
would have perhaps been preferable to provide unequivocally
that the Council should always have a five-five ratio, I do
not think the legislative history permits an inference that
because the number of government members on the Council is
expressly limited, the intention was to encourage unlimited
non-goverment representation in some instances. The purpose
of the approach of the Mouse Judiciary Committee was to "assure
that Government employee members shall preponderate, but not
overwhelmingly." H. Rep. No. 1565, 88th Cong., 2d Seas. 2
(1964).   The Committee report indicates that it conceived.of
the Council as normally consisting of a ratio of six to five
government (including the Chairman) to non-government members,
and that the changednemployment provision was intended to
preserve that ratio:
   Case 1:21-cv-00314-CKK Document 9-10 Filed 05/04/21 Page 7 of 10




     "Amendment No. 5 provides that not more than one-
    half of the 10 members of the Council to be ap-
    pointed by the President shall be Coveramt per-
    sonel.     The ratio of Goverament to      on-Gvernment
    members of the Council, of which the Cha2tan of
    the Confereaes is also to serve as Chairman, would
    thus be six to five. This ratio, again, corresponds
    to that of the Cow il of the Reanedy Administrative
     Conaterence.

     "Amendment No. 6 assures preservation of the ratio
     eatablished by       eaet No. 5      by providing that
    the services of a Council member shall terminate
    whenever a change in his employment status would
     sake him ineligible for Council membership under
    the conditions of his original appointment."
    H. Rep. No. 1565, 88th Cong., 24 Sess. 3 (1964).
     (Emphasis added.)
     While it seem clear that section 575(b) does not pro-
hibit, at least as a matter of presidential discretion, a
Comucil composed entirely of non-government members, in my
view the underscored language quoted above is a very strong
indication that the House Judiciary Committee did not intead
that the change-in-aeployment provision should be interpreted
to permit a goverment ember to leave te government and re-
tain his membership on the Council. The Comittee at the very
least recognized that the ratiowould usually be five govern-
ment to five n-germent      members, and the language suggests
that it did not intend an existing ratio, previously determined
by presidential disretioeu, to be changed by movements of
members from the government to the non-government sector and
vice versa.

3. Certainly, in reaching my conclusion, I do not suggest
that there are not various indicia in the history attending
the enactment of the Administrative Conference Act that Con-
gross indeed intended section 575(b) to be interpreted as
   Case 1:21-cv-00314-CKK Document 9-10 Filed 05/04/21 Page 8 of 10




urged by Chairman Williams.      In limiting only the sextanmm
number of government representatives on the Council, the
section necessarily permits any number of non-govenent
members to be on the Council at any time. But I think that
any change in what the Rouse Judiciary Comittee viewed as
the normal ratio           five to five) of government to on-
                           f.,
government members was a mtter conceived by the Congress as
resting primarily within the discretonary poer of the
President in appointing Council members, and not on the un-
predictable nature of changes in employment status subsequent
to original appointments. Additionally, under my interpreta-
tion, the President would be free to reappoint a mmber of
the Council who leaves the government for the private sector,
since the number of public members is not restricted.

     Chairman Williams also asserted that interpretation of
section 375(b) to require termination of Council membership
upon any change in employment status would have a hartful
effect on the three-year rotation principle built into the
statute. That principle basically provides that each member
shall serve for three years, and that each year approximately
one-third of the memberships will terminate; it is argued that
upon a change in administration, a large membership changeover
will result since most, if not all government members will
leave government service.     While I agree that this "staggerig
approach adds both continuity and stability to the Council, i
do not belive the potential disruptive effect n the Council
that might occur upon a change of admiaitratins should be
regarded as conelusive. By adopting the Williams interpreta,
tion of the statute, in the situation hypothesized by hi, the
Council could conceivably be left to function for a period in
which all ten of its members were from the private sector. I
find it scarcely conceivable, judging from the tone of the
Rouse Report, that the Congress would desire such a ratio,
especially where it occurred as a matter of circumstance,
instead of as a result of exercise of the discretionary presi-
dential appoiatment power.
     Case 1:21-cv-00314-CKK Document 9-10 Filed 05/04/21 Page 9 of 10




       Probably the strongest arguant that can be made in
favor of the William interpretation centers on the se
of the word "ineligible" in section 575(b).          Clearly the
only time a perser     can be "iseligible" for presidential
appointment to the cotel   is if he is a goverment em-
ployee and there are already ive government members en
the Concil. It may thus be co tenndd t hat he use of the
word "ineligible" relates tothe express limitation is
section 575(b) on the c      o governent employees Vho
may serve on the Counci.   But as stated above, I think
the language is clearly ambiguous, and my reading of the
legislative history is that such an interpretation of the
laguage was not intended by Congress.

4.   In conelusion, it is my opinion that the primary tin
port of section 575(b) is to give the President discretion
as to the      sition of the Council, subject to the lii-
tation that no more than five membes shall be from the
govement. It seem to easmoe consistent with the general
thrust of the Admiatntrative Conference Act and its legisla-
tie  history to interpret tthe reference ia section 575(b) to
"conditions of his original appointment" as making retention
of the particular     Mployment status, gore          t or private,
as the case may be, an implied condition of the appointment.
I therefore am impelled to reject the other posibls e  ter-
pretati n of this phrase, Ae., that the sole implied con-
dition in the appointment o any member is that if at the
time of appointment he is privately employed and he later




                                          C i                    o   .....
    Case 1:21-cv-00314-CKK Document 9-10 Filed 05/04/21 Page 10 of 10




becomes a government employee while there are five other
g    r     t members on the Council, his appointent will
terminate. 23

                                             Sincerely,


                                             Leon Ulaes
                              Deputy Assistant Attorney       eneral
                                   Office of Legal Couneel




_/ In rejecting this interpretation, I note that I have
considered and also reject the argument that the phrase
could additionally be interpreted to permit the imposition
by the Fresident, at the time of the original appointment,
of express conditions relating to   change of eployment
status. I am unaware of any other statute which permits
the President to impose conditions on an appointment.  There
is no indication in the legislative history therefor from
the ureau of the Budget, at the time of hearings oa the
legislation, that such a presidential power was intended.
In addition, since the Conference was established in 1968,
I am informed that no Council appointment has contained an
express condition as to employment status.


                                   4.9   .
